Citation Nr: 0007334	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-36 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from March 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  



FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  When a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the indicated frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

The veteran's January 1980 service entrance examination 
reflects that audiometric testing revealed pure tone 
thresholds, in decibels, measured at 500, 1,000, 2,000, 
3,000, and 4,000 hertz as 10, 15, 15, 20, and 15 in the right 
ear and 15, 15, 20, 10, and 5 in the left ear.  

The report of her March 1981 service separation examination 
reflects that audiometric testing revealed pure tone 
thresholds, in decibels, measured at 500, 1,000, 2,000, 3,000 
and 4,000 hertz as 5, 15, 20, 20, and 15 in the right ear, 
and 10, 10, 15, 15, and 15 in the left ear.  

Although a March 1994 private medical record reflects that 
pure tone audiometric test results indicated the presence of 
bilateral, borderline normal to a mild, mixed loss of 
hearing, bilaterally, the report of September 1994 VA audio 
testing reflects that pure tone thresholds, in decibels, 
measured at 500, 1,000, 2,000, 3,000, and 4,000 hertz were 
20, 15, 20, 25, and 25 in the right ear, and 20, 20, 15, 20, 
and 10 in the left ear.  Speech recognition scores were 
100 percent bilaterally.  The report of a November 1998 VA 
audio examination continues to reflect that the veteran does 
not have hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  

In order for the veteran's claim of entitlement to service 
connection for bilateral hearing loss to be well grounded, 
she must submit medical evidence indicating that she 
currently has this disability and that it is related to her 
active service.  There is no competent medical evidence that 
the veteran currently has bilateral hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385.  Further, there is no 
competent medical evidence that she ever had bilateral 
hearing loss for VA purposes.  The veteran has offered 
statements, that are presumed credible for purposes of this 
decision, but she is not qualified to comment as a lay 
person, to establish a medical diagnosis or show a medical 
etiology merely by her own assertions, as such matters 
require medical expertise.  See Grottveit and Espiritu.  The 
Board therefore concludes that without the requisite 
competent medical evidence establishing that the veteran 
currently has bilateral hearing loss disability for VA 
purposes, her claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  Caluza.  

Although the Board has disposed of the claim for service 
connection on a ground different from that of the RO, that 
is, whether the claim is well grounded rather than whether 
she is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  




ORDER
Evidence of a well-grounded claim for service connection for 
bilateral hearing loss not having been submitted, the appeal 
is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

